DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed April 12, 2021. Claims 1-25 are pending, claims 1-5 and 16-20 are amended, and claims 10-15 and 21-25 are withdrawn.

Response to Amendment
Claims 2, 4 and 5 are amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites “a plurality of other resource provisioning systems”. It is unclear if the claimed “other resource provisioning systems” refer to “a plurality of units” in claim 1 since the claimed “units” also use the shared second resource. This limitation is also made unclear due to claim 16 reciting “a plurality of other resource provisioning units using the shared second resource”. For examination, it is interpreted that “a plurality of other resource provisioning systems” refers to “a plurality of units” in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morales et al. (US 8,151,578, herein Morales).
In regards to claim 1, Morales discloses
An apparatus (Fig.1) comprising:
a first resource provisioning system (134) associated with an operating status (based on valve 156 being opened or closed) and supplied with a first resource (water);
a second resource provisioning system (136) coupled to the first resource provisioning system (via air-handling sub-system 104), the second resource provisioning system to affect the 
a restrictor (142) of the second resource provisioning system to control usage of the shared second resource; and
a controller (150) to adjust the restrictor to control usage of the shared second resource by the second resource provisioning system based on the operating status of the first resource provisioning system and a received communication from a plurality of units (other vents 141, 152 and fans 138 and 144) using the shared second resource indicating a status of the shared second resource (col.6 lines 29-35 and 40-44, a bypass duct 140 is provided to bypass some or all of the supply air; controller 150 opens and closes the valve 156, affecting the operating status of the chilled water sub-system 134, and adjusts the vent 142).
In regards to claim 2, Morales discloses that the controller is to determine that the communication indicates increased demand for the shared second resource from a plurality of other resource provisioning systems (other vents 141, 152), and adjust the restrictor to reduce usage of the shared second resource by the second resource provisioning system (col.6 lines 29-35, bypass duct 140 bypasses some or all of the supply air to vent 141).
In regards to claim 3, Morales discloses that the controller is to identify overheating of an object to be cooled (118), and transmit a communication indicating increased demand for the shared second resource (Fig.1, controller 150 causes the valve 156 to open and close based on the need to further cool the supply air when the racks 118 may be overheating).
In regards to claim 4, Morales discloses that the controller is to determine that the operating status indicates that the first resource provisioning system is underprovisioned by the first 
In regards to claim 8, Morales discloses that the controller is to adjust the restrictor based on the communication indicating a status of an object to be affected by the first and second resource provisioning systems (Fig.1, controller 150 causes the valve 156 to open and close based on the need to further cool the supply air).
In regards to claim 16, Morales discloses
A system (Fig.1) comprising:
a first resource provisioning unit (134) associated with an operating status (based on valve 156 being opened or closed) and supplied with a first resource (water);
a second resource provisioning unit (136) coupled to the first resource provisioning unit (via air-handling sub-system 104), the second resource provisioning to affect the operating status of the first resource provisioning unit based on usage of a shared second resource (outside air) by the second resource provisioning unit;
a restrictor (142) of the second resource provisioning unit to control usage of the shared second resource; and
a controller (150) to adjust the restrictor to control usage of the shared second resource by the second resource provisioning unit based on the operating status of the first resource provisioning unit and a received communication from a plurality of other resource provisioning units (other vents 141, 152 and fans 138 and 144) using the shared second resource indicating a status of the shared second resource (col.6 lines 29-35 and 40-44, a bypass duct 140 is provided 
In regards to claim 17, Morales discloses that the controller is to determine at least one of the following: that the communication indicates increased demand for the shared second resource from the second resource provisioning unit and the plurality of other resource provisioning units, and adjust the restrictor to reduce usage of the shared second resource; that the operating status indicates that the first resource provisioning unit is underprovisioned by the first resource (valve 156 is closed), and transmit a communication indicating increased demand for the shared second resource (Fig.1, when the valve 156 is closed, evaporative cooler 136 provides cooling of the supply air); and that the operating status indicates that the first resource provisioning unit is below a threshold and the communication indicates that other units are in need of the shared second resource, and the controller is to adjust the restrictor to reduce usage of the shared second resource by the second resource provisioning unit in response to the determination.
In regards to claim 18, Morales discloses that the controller is to identify overheating of an object to be cooled (118), and transmit a communication indicating increased demand for the shared second resource (Fig.1, controller 150 causes the valve 156 to open and close based on the need to further cool the supply air when the racks 118 may be overheating).
In regards to claim 20, Morales discloses that the controller is to adjust the restrictor based on the communication indicating a status of an object to be affected by the first and second resource provisioning units (Fig.1, controller 150 causes the valve 156 to open and close based on the need to further cool the supply air).
Allowable Subject Matter
Claims 5-7, 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reasons that the prior art of record does not disclose that the controller is to determine that the operating status indicates that the first resource provisioning system is below a threshold, that the controller is to broadcast the operating status based on a pushed communication, that the controller is to pull communications based on a request to receive the communication, or that the controller is to receive the communication from a manager that is to monitor usage, by the plurality of units, of the shared resource, based on monitoring operating statuses from the plurality of units.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5493871 discloses an air conditioning system, US 5181552 discloses an air conditioning system, US 5228302 discloses an air conditioning system, US 8223495 discloses a data center cooling system, US 7864530 discloses a data center cooling system, US 5040377 discloses a cooling system for an enclosed space, US 20130105107 discloses a data center cooling system, US 20090241578 discloses a data center cooling system, US 20090201645 discloses a data center cooling system, US 20090171512 discloses a cooling system for a facility, US 20080029250 discloses a data center cooling system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        

/THO V DUONG/Examiner, Art Unit 3763